Appointment # 1020102



Booking Name: GUEDESPAGES, HENRY A
Booking Number:
                                                                                                FILED IN
To: Karen Oprea                                                                        1st COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
The Fair Defense Act mandates that court appointed attorneys make contact with their6/8/2015
                                                                                        clients within one working
                                                                                                  12:46:01 PM      day
after appointment. Within three working days after receiving notice of appointment, the attorney shall enter
confirmation that contact has been made into the AMP application.                      CHRISTOPHER A. PRINE
                                                                                                 Clerk
Status of Case at Time of Appointment:

                                 Asg       Set       Setting     Setting                                        Dt Cause
Booking #       Cause #          Court     Court     Date        Time        Offense Desc             Ind       Added
               C1CR14400141       CC8              N/A         N/A         ACCIDENT                 Yes     6/8/2015
                                                                           INVOLVING
                                                                           DAMAGE TO
                                                                           VEHICLE>=$200

                                  ** CONFIRM THIS SETTING WITH THE COURT **
            ** If a cause does not show a setting, we will notify you of the setting date when it is entered. **
      ** For Court 4 cases, contact the coordinator to determine if the inmate needs to be brought from the jail.**

Booking Address: AUSTIN,TX,78744,
Booking Phone:
Booking MNI: 1838967
Booking DOB: 2/21/1973
Booking Gender: Male
Arrest Date:

Notes: